Name: Commission Regulation (EEC) No 39/80 of 10 January 1980 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 1.80 Official Journal of the European Communities No L 9/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 39/80 of 10 January 1980 on the delivery of various consignments of skimmed-milk powder as food aid Whereas, under the food-aid programmes adopted by the Council Regulations specified in Annex I, certain third countries and beneficiary organizations have requested the delivery of the quantities of skimmed ­ milk powder set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid ('), as last amended by Regulation (EEC) No 1488/79 (*); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organi ­ zation of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1298/76 of 1 June 1976 laying down general rules for the supply of skimmed-milk powder to certain countries and specialized bodies under the 1976 food-aid programme (}), as amended by Regu ­ lation (EEC) No 2017/76 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 827/78 of 25 April 1978 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1978 food-aid programme (5), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme ('), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, die intervention agencies as specified in Annex I shall deliver skimmed-milk powder as food aid on the special terms set out in the Annexes hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. O OJ No L 148, 28 . 6 . 1968 , p . 13 . O OJ No L 204, 28 . 7 . 1978 , p. 6. O OJ No L 146, 4. 6 . 1976, p. 3 . (4) OJ No L 224, 16 . 8 . 1976, p . 1 . (5) OJ No L 115, 27. 4 . 1978 , p. 1 . (') OJ No L 119, 15 . 5 . 1979, p. 1 . O OJ No L 43 , 15 . 2 . 1977, p. 1 . ( ¢) OJ No L 181 , 18 . 7 . 1979, p. 20. No L 9/2 Official Journal of the European Communities 12 . 1.80 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 1980 . For the Commission Finn GUNDELACH Vice-President 12 . 1.80 Official Journal of the European Communities No L 9/3 ANNEX IC) Consignment A B c D 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 (1979 programme) (b) affectation (EEC) No 938/79 2. Beneficiary NGOs 3 . Country of destination See Annex II 4 . Total quantity of the consignment 475 tonnes 500 tonnes 150 tonnes 335 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and / or packaging (J) Vitamin A content : 5 000 i.u. per 100 g minimum Vitamin D content : 500 i.u. per 100 g minimum Date of manufacture clearly indicated on the bags \ See note (5) See note (') 8 : Markings on the packaging l See Annex II 9. Delivery period l Delivery in February 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) CEBEMO, Food Aid Division, Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL; tel . 24 45 94 O ( ¢)) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 28 January 1980 No L 9/4 Official Journal of the European Communities 12 . 1.80 Consignment E F G H 1 . Application of Council Regu ­ lations : I (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary Catholic Relief Services 3 . Country of destination See Annex II 4 . Total quantity of the consignment 425 tonnes 560 tonnes 500 tonnes 425 tonnes 5. Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (J) Bought on the Community market 7 . Special characteristics and / or packaging (J) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags See note (*) ' 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in February 1980 10. Stage and place of delivery Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) CEBEMO, Food Aid Division, Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL; tel . 24 45 94 (7) ( »)) 12 . Procedure to be applied to determine the costs or supply Tender 13. Expiry of the time limit for submission of tenders 12 noon on 28 January 1980 12 . 1 . 80 Official Journal of the European Communities No L 9/5 Consignment I K L 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary Jibuti WFP UNHCR 3 . Country of destination Sudan Vietnam 4 . Total quantity of the consignment 50 tonnes 300 tonnes 270 tonnes 5 . Intervention agency responsible for delivery French German 6. Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and / or packaging (J) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la Communaute Ã ©conomique europÃ ©enne &amp; la rÃ ©publique de Djibouti / Pour distribution gratuite' 'Sudan 634 / Skimmed-milk powder enriched / Momba ­ sa, in transit to Juba / Gift of the European Economic Community / Action of the World Food Programme' 'Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la Communaute Ã ©conomique europÃ ©enne / A distribuer gratuitement / UNHCR / Assistance aux rÃ ©fugiÃ ©s au ViÃ ªt-nam / HÃ ´- Chi-Minh-Ville' 9. Delivery period Loading as soon as possible and at the latest 31 January 1980 Loading as soon as possible and at the latest 31 January 1980 Loading as soon as possible and at the latest 31 January 1980 10 . Stage and place of delivery Port of unloading Jibuti (deposited on the quay or on lighters) Community port operating a regular service with Mom ­ basa Port of unloading H6-Chi ­ Minh-Ville (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) ONAC, boite postale 79 , Djibouti (tel . 35 03 27) Comite de reception des aides Ã ©trangÃ ¨res , c/o Vi6t-nam F, H6-Chi-Minh ­ Ville , ViÃ ªt-nam (') ( ,0) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 9/6 Official Journal of the European Communities 12 . 1.80 Consignment M N o 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (EEC) No 827/78 ( 1978 programme) (b) affectation (EEC) No 938/79 (EEC) No 828/78 2. Beneficiary 3 . Country of destination UNHCR Pakistan j- Bangladesh 4 . Total quantity of the consignment 150 tonnes 250 tonnes f 1 000 tonnes (") 5 . Intervention agency responsible for delivery French Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (l) Bought on the Community market 7 . Special characteristics and / or packaging (J) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distribution / UNHCR assistance for Afghan refugees in Pakistan /' followed by : 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the Euro ­ pean Economic Community to Bangladesh' 'Quetta via Karachi' 'Peshawar via Karachi' 9. Delivery period Loading as soon as possible and at the latest 29 February 1980 Delivery in February 1980 10 . Stage and place of delivery Delivered to Quetta via Karachi Delivered to Peshawar via Karachi Community port of loading 11 . Representative of the beneficiary responsible for reception (4) UNHCR, c/o UNDP, PO Box 1051 , Islamabad, Pakistan O 12. Procedure to be applied to determine the costs of supply Mutual agreement Tender 13. Expiry of the time limit for submission of tenders 12 noon on 28 January 1980 12 . 1.80 Official Journal of the European Communities No L 9/7 Consignment P Q R 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1298/76 ( 1976 programme) (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 2018/76 (EEC) No 938/79 2. Beneficiary &gt; ¢ Niger I Tanzania 3 . Country of destination J li 4 . Total quantity of the consignment 250 tonnes 1 000 tonnes (12) 1 000 tonnes (") 5 . Intervention agency responsible for delivery Belgian German 6. Origin of the skimmed-milk powder (2) (entry into stock after 1 February 1979) Intervention stock (entry into stock after 1 March 1979) - (entry into stock after 1 April 1979) 7 . Special characteristics and / or packaging (5)  1 8 . Markings on the packaging 'Lait 6creme / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au Niger' 'Skimmed-milk powder / Gift of the European Economic Community to Tanzania' 9 . Delivery period Loading in February 1980 Delivery as soon as possible and before 15 February 1980 Delivery after 15 and before 31 March 1980 10 . Stage and place of delivery Delivered to Niamey Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (') OLANI (Office du lait au Niger), boite postale 404, Niamey 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 28 January 1980 No L 9/8 Official Journal of the European Communities 12 . 1 . 80 Consignment s T 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary 3. Country of destination j- Senegal 4 . Total quantity of the consignment 660 tonnes 1 000 tonnes (") 5 . Intervention agency responsible for delivery German 6. Origin of the skimmed-milk powder (') Intervention stock (entry into stock after 1 February 1979) 7 . Special characteristics and / or packaging (J) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre / Don de la Communaute 6conomique europÃ ©enne &amp; la rÃ ©publique du Senegal / A distribuer gratuitement' 9. Delivery period Delivery in February 1980 10. Stage and place of delivery Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender 13. Expiry of the time limit for submission of tenders 12 noon on 28 January 1980 12 . 1 . 80 Official Journal of the European Communities No L 9/9 Consignment u V 1 . Application of Council Regu ­ lations : I (a) legal basis (EEC) No 937/79 (1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary 3 . Country of destination j- Senegal 1 Madagascar 4 . Total quantity of the consignment 200 tonnes 500 tonnes 5 . Intervention agency responsible for delivery French Belgian 6 . Origin of the skimmed-milk powder (*) Bought on the Community market Intervention stock (entry into stock after 1 February 1979) 7 . Special characteristics and / or packaging (J) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne &amp; la rÃ ©publique du Senegal / A distribuer gratuitement' 'Lait en poudre non vitamine / Don de la CommunautÃ © Ã ©conomique europÃ ©enne &amp; Madagascar' 9 . Delivery period Delivery as soon as possible and at the latest 31 January 1980 Delivery in February 1980 10. Stage and place of delivery Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13. Expiry of the time limit for submission of tenders  12 noon on 28 January 1980 No L 9/ 10 Official Journal of the European Communities 12 . 1 . 80 Consignment w X Y 1 . Application of Council Regu ­ lations : (a) legal basis (b) affectation (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 2. Beneficiary WFP l 3 . Country of destination India Columbia 4. Total quantity of the consignment 150 tonnes 40 tonnes 40 tonnes 5 . Intervention agency responsible for delivery German French 6. Origin of the skimmed-milk powder (J) Bought on the Community market 7 . Special characteristics and / or packaging (J) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u. per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'India 2299 / Skimmed-milk powder enriched / Bombay / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme' 'Colombia 549 X / Leche desnatada enriquecida /' followed by : 'Santa Marta /' j 'Buenaventura /' followed by : 'Donaci6n de la Comunidad econÃ ³mica europea / Despachado por el Programa mundial de alimentos' 9. Delivery period Delivery as soon as possible and at the latest 31 January 1980 10. Stage and place of delivery i Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  12 . 1 . 80 Official Journal of the European Communities No L 9/ 11 Consignment z AA 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 (1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary WFP 3 . Country of destination Mexico 4. Total quantity of the consignment . 500 tonnes 487 ¢ 5 tonnes 5 . Intervention agency responsible for delivery German 6. Origin of the skimmed-milk powder (2) Intervention stock (entry into stock after 1 April 1979) 7 . Special characteristics and / or packaging (5) 8 . Markings on the packaging 'Mexico 307 X / Leche desnatada no enriquecida / Vera Cruz / Donaci6n de la Comunidad econ6mica europea / Despachado por el Programa mundial de alimentos' 9. Delivery period Delivery in March 1980 10. Stage and place of delivery Community port operating a regular service with die recipient country 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs or supply Tender 13. Expiry of the time limit for submission of tenders 12 noon on 28 January 1980 No L 9/ 12 Official Journal of the European Communities 12 . 1 . 80 Consignment AB AC AD 1 . Application of Council Regu ­ lations : (a) legal basis (b) affectation (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 2 . Beneficiary WFP 3 . Country of destination India 4 . Total quantity of the consignment 200 tonnes 3 000 tonnes (,2) 1 500 tonnes (") 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder (*) Intervention stock (entry into stock after 1 August 1979) 7 . Special characteristics and / or packaging (J ) * 8 . Markings on the packaging 'India 618 / Skimmed-milk powder / Bombay / Gift of the European Economic Community / Action of the World Food Programme' 'India 618 / Skimmed-milk powder / Calcutta / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in February 1980 10. Stage and place of delivery Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs or supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 28 January 1980 12 . 1 . 80 Official Journal of the European Communities No L 9/ 13 Consignment AE AF AG 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 (1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary . India 3 . Country of destination - 4 . Total quantity of the consignment 3 000 tonnes (") 1 500 tonnes (") 1 000 tonnes (") 5 . Intervention agency responsible for delivery German 6. Origin of the skimmed-milk powder (*) Intervention stock (entry into stock after 1 August 1979) 7 . Special characteristics and / or packaging (J) / 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community /' followed by : 'Bombay' | 'Calcutta' | 'Madras' 9 . Delivery period Delivery in February 1980 10. Stage and place of delivery Community port operating a regular service with the recipient country (") 11 . Representative of the beneficiary responsible for reception (4) 12. Procedure to be applied to determine the costs of supply Tender 13. Expiry of the time limit for submission of tenders 12 noon on 28 January 1980 No L 9/ 14 Official Journal of the European Communities 12 . 1 . 80 Consignment AH AI AK 1 . Application of Council Regu ­ lations : I (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary UNHCR l 3 . Country of destination Burma Uganda Pakistan 4. Total quantity of the consignment 275 tonnes 300 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (2) Bought on the Community market 7. Special characteristics and / or packaging (5) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distribution / UNHCR /' followed by : 'Assistance in Burma / Rangoon' 'Assistance in Uganda' 'Assistance for Afghan refugees in Pakistan / Peshawar via Karachi' 9 . Delivery period Loading in February 1980 10. Stage and place of delivery Port of unloading Rangoon (deposited on the quay or on lighters) Delivered to Kampala Delivered to Peshawar via Karachi 11 . Representative of the beneficiary responsible for reception (4) The UNHCR, ChargÃ © de Mission in Burma, c/o UNDP, PO Box 650, Rangoon (telex 21318 DPBUR BM 'for UNHCR' oO) See notes (') (") UNHCR, c/o UNDP, PO Box 1051 , Islamabad, Pakistan (*) 12 . Procedure to be applied to determine the costs of supply Tender 13. Expiry of the time limit for submission of tenders 12 noon on 28 January 1980 12 . 1.80 Official Journal of the European Communities No L 9/ 15 Consignment AL AM 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary Licross 3 . Country of destination Chile Peru 4 . Total quantity of the consignment 50 tonnes 100 tonnes 5 . Intervention agency responsible for delivery French 6. Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and / or packaging (J) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u. per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging (3) A red cross 10 x 10 cm and, in letters at least 1 cm high, the following marking : 'Leche desnatada en polvo con vitaminas A (5 000 UI/ 100 g) y D (500 UI/ 100 g) / Donaci6n de la Comunidad econ6mica europea / Acci6n de la Lega de las sociedades de la Cruz Roja / Destinado a la distribuciÃ ³n gratuita /' followed by : 'Valparaiso' 'Callao' 9 . Delivery period Loading as soon as possible and at the latest 31 January 1980 10 . Stage and place of delivery Port of unloading Valparaiso (deposited on the quay or on lighters) Port of unloading Callao (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) Cruz Roja chilena, avenida Santa Maria 0150, Correo 21 , Casilla 246 V, Santiago de Chile (") Cruz Roja peruana, Jiron Chancay 881 , Lima (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 9/ 16 Official Journal of the European Communities 12 . 1 . 80 Consignment AN AO AP (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 (EEC) No 827/78 (1978 programme) (EEC) No 828/78 (general reserve) Caritas belgica 1 . Application of Council Regu ­ lations : (a) legal basis (b) affectation 2. Beneficiary 3 . Country of destination 4. Total quantity of the consignment 5 . Intervention agency responsible for delivery NGO ZaireLebanon 100 tonnes 50 tonnes 250 tonnes GermanWill result from application of the procedure referred to in point 12 Belgian Bought on the Community market6 . Origin . of the skimmed-milk powder (') 7 . Special characteristics and/or packaging (J) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u. per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europ6enne / followed by : 'Pour distribution gratuite au Liban SSVP / 50300 A / Beyrouth* 'Pour distribution gratuite au ZaÃ ¯re / BEDH / 50600 A / Matadi' 'Pour distribution gratuite au ZaÃ ¯re / Caritas / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Matadi' 9 . Delivery period Delivery in March 1980 Delivery as soon as possible and at the latest 31 January 1980 Community port operating a regular service with the recipient country CEBEMO, Postbus 90727, NL-2509 LS Den Haag (telex 34278 CEMEC NL (') (')) 10. Stage and place of delivery 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply 13. Expiry of the time limit for submission of tenders Tender Mutual agreement 12 noon on 28 January 1980 12 . 1 . 80 Official Journal of the European Communities No L 9/ 17 Consignment AQ 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 827/78 ( 1978 programme) (b) affectation (EEC) No 828/78 2. Beneficiary Guinea Bissau 3 . Country of destination - 4. Total quantity of the consignment 160 tonnes 5 . Intervention agency responsible for delivery German 6. Origin of the skimmed-milk powder (') Intervention stock (entry into stock after 1 February 1979) 7 . Special characteristics and / or packaging (') 8 . Markings on the packaging 'Leite desnatado cm po / Dom da Comunidade econÃ ³mica europeia a repÃ ºblica da Guine-Bissau* 9 . Delivery period Loading in February 1980 10. Stage and place of delivery Port of unloading Bissau (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) Comissariado de estado do com6rcio e artesanato, caixa postal 85, Bissau 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 28 January 1980 No L 9/ 18 Official Journal of the European Communities 12 . 1 . 80 Consignment AS AT 1 . Application of Council Regu ­ lations : I (a) legal basis (EEC) No 937/79 (1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary UNHCR r &gt;  Sierra Leone 3 . Country of destination Zaire J / 4. Total quantity of the consignment 250 tonnes 500 tonnes 5 . Intervention agency responsible for delivery Belgian Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and / or packaging (J) Vitamin A content : 5 000 i.u. per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / A distribuer gratuitement / Action hu ­ manitaire du HCR pour rapatries zaÃ ¯rois / Lubumbashi/Zaire' 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the Euro ­ pean Economic Community to Sierra Leone / For free distribution' 9. Delivery period Loading as soon as possible and at the latest 31 January 1980 Loading in February 1980 10. Stage and place of delivery Delivered to Lubumbashi Port of unloading Freetown (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) UNHCR, boite postale 3717, Lubum ­ bashi, Zaire (') (") The National Authorizing Officer, Office of the First Vice-President, Tower Hill , PO Box 1402, Freetown, Sierra Leone 12. Procedure to be applied to determine the costs of supply Mutual agreement Tender 13. Expiry of the time limit for submission of tenders  12 noon on 28 January 1980 12 . 1 . 80 Official Journal of the European Communities No L 9/19 Consignment AU AV 1 . Application of Council Regu ­ lations : , (a) legal basis (EEC) No 937/79 ( 1979 programme) (EEC) No 1766/77 ( 1977 programme) (b) affectation (EEC) No 938/79 (EEC) No 1767/77 (general reserve) 2 . Beneficiary WFP r Sri Lanka 3 . Country of destination Egypt J 4 . Total quantity of the consignment 90 tonnes 1 000 tonnes (") 5 . Intervention agency responsible for delivery Belgian Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (J) Intervention stock (entry into stock after 1 March 1979) Bought on the Community market 7 . Spcial characteristics and / or packaging (J) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Egypt 2270 / Skimmed-milk powder non-enriched / Alexandria / Gift of the European Economic Community / Action of the World Food Programme' 'Skimmed-milk powder / Gift of the European Economic Community to Sri Lanka / For free distribution' 9 . Delivery period Delivery in March 1980 Loading in March 1980 10. Stage and place of delivery Community port operating a regular service with the recipient country Port of unloading Colombo (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) Ministry of Social Services, 137 Vaux ­ hall Street, Colombo 2, Sri Lanka 12. Procedure to be applied to determine the costs of supply Mutual agreement Tender 13. Expiry of the time limit for submission of tenders  12 noon on 28 January 1980 No L 9/20 Official Journal of the European Communities 12 . 1 . 80 Consignment AW AX 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 (1979 programme) (b) affectation (EEC) No 938/79 2. Beneficiary WFP 3 . Country of destination Pakistan Columbia 4. Total quantity of the consignment 450 tonnes 50 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 German 6. Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and / or packaging (J) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Pakistan 2237 / Skimmed-milk powder enriched / Karachi / Gift of the European Economic Community / Action of the World Food Programme' 'Colombia 2368 / Leche desnatada en ­ riquecida / Santa Marta / Donaci6n de la Comunidad econ6mica europea / Despachado por el Programa mundial de alimentos' 9 . Delivery period Delivery in March 1980 10. Stage and place of delivery Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 28 January 1980  12 . 1.80 No L 9/21Official Journal of the European Communities Consignment AY AZ 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2. Beneficiary WFP 3. Country of destination Columbia Syria 4 . Total quantity of the consignment 210 tonnes 400 tonnes 5. Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (*) Bought on the Community market 7 . Special characteristics and / or packaging (J) Vitamin A content : 5 000 i.u. per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Colombia 2368 / Leche desnatada en ­ riquecida / Buenaventura / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Despachado por el Programa mundial de alimentos' 'Syria 2418 / Skimmed-milk powder / Lattakia / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in March 1980 10. Stage and place of delivery Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 28 January 1980 No L 9/22 Official Journal of the European Communities 12 . 1.80 Notes : (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. (*) In cases where the goods come from intervention stocks, an additional notice stating the ware ­ houses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (J) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2) of Regulation (EEC) No 303/77. (4) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77 . (s) The successful tenderer must deliver the product on pallets  40 bags per pallet under plastic cover. (') As regards the part quantities for Chile, Equador and for Peru, the successful tenderer shall send to the beneficiaries' agents, on delivery, a certificate of quality made out in Spanish . (7) The successful tenderer shall send to the beneficiaries' agents, on delivery, a health certificate in respect of each part quantity, made out in the language indicated by the beneficiaries. (') The successful tenderer shall send to : MM. M. H. Schutz BY, Insurance Brokers, Blaak 16, NL-3011 TA Rotterdam, on delivery, a copy of the commercial invoice in respect of each part quantity. (') The successful tenderer shall send an original and two copies of the dispatch documents to : UNHCR, c/o Monsieur von Arnim, palais des Nations, CH-1211 GenÃ ¨ve 10. ( ,0) The bill of lading must contain the following information : 'NOTIFY ADDRESS : (a) Monsieur le DÃ ©lÃ ©guÃ © en rÃ ©publique socialiste du ViÃ ªt-nam du Haut-Commissariat des Nations unies pour les rÃ ©fugiÃ ©s , Khach San, Thong Nhat, Room 324, HanoÃ ¯ (tel . 57871 ). (b) Monsieur von Arnim, UNHCR, palais des Nations, CH-1211 GenÃ ¨ve 10 (telex 28144 REFPI CH).' (") In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a part quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 (2) of Regulation (EEC) No 303/77. (") Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product, published together with this Regulation, in the 'C' series of the Official Journal ofthe European Communities.' (") Delivery shall be deemed to have taken place and the risks shall pass from the successful ten ­ derer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery. (u) The bill of lading must contain the following information : 'NOTIFY ADDRESS : (a) ConsignÃ ©e. (b) Monsieur von Arnim, UNHCR, palais des Nations, CH-1211 GenÃ ¨ve 10 (telex 28144 REFPI CH).' 12 . 1 . 80 Official Journal of the European Communities No L 9 /23 ( IS ) Representative of the beneficiary responsible for reception : The Representative, UNHCR Branch Office in Uganda, PO Box 3815 , Kampala, Uganda (tel . 56989 / 30011 ; cable address HICOMREF, Kampala , Uganda ; telex 61255 UNDEVPRO Kampala 'for UNHCR'). The successful tenderer shall send a copy of the dispatch documents to : EEC Commission Delegate in Uganda , PO Box 5244 , Kampala , Uganda. (") The bill of lading must contain the following information : 'NOTIFY ADDRESS : (a) ConsignÃ ©e . (b) Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , boÃ ®te postale 276 , CH-1211 Geneve 19 .' The successful tenderer shall send two copies of the dispatch documents to : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , » boÃ ®te postale 276 , CH-1211 Geneve 19 . ( i ; ) The successful tenderer shall send a copy of the dispatch documents to : Delegation de la CEE, avenue Princesse Astrid 251 , boÃ ®te postale 2000 , Kinshasa , Zaire . No L 9/24 Official Journal of the European Communities 12 . 1 . 80 ANNEXE II ANHANG II ALLEGATOII  BIJLAGE II ANNEX II  BILAG II DÃ ©signation du lot Bezeichnung der Partie QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie (in Tonnen) QuantitÃ ©s partielles (en tonnes) Teilmengen (in Tonnen) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Pays destinataire Bestimmungsland Inscription sur l'emballage Aufschrift auf der Verpackung Designazione della partita Aanduiding van de partij QuantitÃ totale della partita (in tonnellate) Toute hoeveelheid van de partij ( in ton) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Beneficiario Begunstigde Paese destinatario Bestemmingsland Iscrizione sull'imballaggio Aanduiding op de verpakking Lot Parti Total quantity ( in tonnes) TotalmÃ ¦ngde (i tons ) Partial quantities (in tonnes) DelmÃ ¦ngde (i tons) Beneficiary Modtager Recipient country Modtagerland Markings on the packaging Emballagens pÃ ¥tegning A 475 200 World Council of Churches AlgÃ ©rie Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en AlgÃ ©rie WCC / 5712 / Alger 25 Caritas germanica BÃ ©nin Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au BÃ ©nin Caritas / 5423 / Cotonou 200 Catholic Relief Services Haute-Volta Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en Haute-Volta Cathwell / 5151 / Ouagadougou vidAbidjan 50 Catholic Relief Services Haute-Volta Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en Haute-Volta Cathwell / 5152 / Bobodioulasso viaAbidjan B 500 50 Comide-CIM ZaÃ ¯re Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re Comide / 50801 / Matadi 200 Catholic Relief Services Togo Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Togo Cathwell / 5161 / LomÃ © 50 Caritas neerlandica ZaÃ ¯re Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re Caritas / 5319 / Matadi 200 World Council of Churches Sudan Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in the Sudan WCC / 5714 / Port Sudan 12 . 1.80 Official Journal of the European Communities No L 9/25 DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie ( in Tonnen) QuantitÃ totale della partita (in_ tonnellate) Totale hoeveelheid van de partij ( in ton ) QuantitÃ ©s partielles (en tonnes) Teilmengen (in Tonnen) Quantitativi parziali ( in tonnellate) Deelhoeveelheden (in ton) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Lot Parti j ' Total quantity (in tonnes) TotalmÃ ¦ngde (i tons) Partial quantities (in tonnes) DelmÃ ¦ngde (i tons) Beneficiary Modtager Recipient country Modtagerland Markings on the packaging Emballagens pÃ ¥tegning C 150 150 Caritas neerlandica Tanzania Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Tanzania Caritas / 5326 / Dar es-Salaam D ' 335 235 Caritas neerlandica Peru Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distri ­ buciÃ ³n gratuita en Peru Caritas / 5332 / Callao 100 Catholic Relief Services Ecuador Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distri ­ buciÃ ³n gratuita en Ecuador Cathwell / 5164 / Guayaquil E 425 425 Catholic Relief Services Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distri ­ buciÃ ³n gratuita en Chile Cathwell /5181 / ValparaÃ ­so F 560 80 Catholic Relief Services Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distri ­ buciÃ ³n gratuita en Chile Cathwell / 5176 / Antofagasta 94 Catholic Relief Services Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distri ­ buciÃ ³n gratuita en Chile Cathwell / 5177 / Coquimbo 386 Catholic Relief Services Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distri ­ buciÃ ³n gratuita en Chile Cathwell / 5178 / Talcahuano G 500 500 Catholic Relief Services Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distri ­ buciÃ ³n gratuita en Chile Cathwell / 5179 / Talcahuano H 425 425 Catholic Relief Services Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distri ­ buciÃ ³n gratuita en Chile Cathwell / 5180 / ValparaÃ ­so